United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, RESEARCH
TRIANGLE PARK STATION, Durham, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1996
Issued: March 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 3, 2009 appellant, through his attorney, filed a timely appeal from a July 15,
2009 merit decision of the Office of Workers’ Compensation Programs denying his claim for
continuing compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he continues to experience any residuals
or disability causally related to his accepted April 11, 2002 employment injury.
FACTUAL HISTORY
This case has previously been before the Board on appeal. The facts and the history of
the case are incorporated by reference. The relevant facts are briefly set forth below.
The Office accepted that on April 11, 2002 appellant, then a 39-year-old express mail
messenger, sustained a lumbar strain when he slipped and fell on steps while carrying a tub of
mail. By decision dated June 27, 2005, which was affirmed by an Office hearing representative
on September 28, 2006, it terminated medical and wage-loss benefits based on the report of

Dr. Donald Gertz, a Board-certified orthopedic surgeon and second opinion physician, who
found that appellant could return to work without restriction. On June 21, 2007 the Board
affirmed the September 28, 2006 hearing representative’s decision, finding that the Office
properly terminated appellant’s compensation benefits on June 27, 2005 and that appellant did
not establish a continuing disability or residuals from his work-related lumbar strain.1 Appellant
subsequently requested reconsideration and submitted medical reports dated September 26, 2006
and February 20, 2007 from Dr. Scot E. Reeg, a Board-certified orthopedic surgeon. By decision
dated April 22, 2008, the Office denied modification on the grounds that appellant did not
provide sufficient medical evidence to establish a continuing work-related disability. On
March 10, 2009 the Board affirmed this decision.2
On June 15, 2009 appellant, through his representative, filed a request for
reconsideration. He resubmitted the September 26, 2006 and February 20, 2007 medical reports
from Dr. Reeg.
In a February 3, 2009 medical report, Dr. Reeg stated that he was following appellant for
his low back condition. He diagnosed polymyositis for which appellant was taking steroids and
avascular necrosis (AVN) in the hips. Dr. Reeg opined that appellant seemed to be doing well
and that he was holding off on any joint replacements until he obtained a second opinion
regarding his AVN.
By decision dated July 15, 2009, the Office denied modification, finding that the new
medical evidence did not establish that appellant had any continuing disability or residuals from
his employment-related condition.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.3 After termination or modification of compensation
benefits, clearly warranted on the basis of the evidence, the burden for reinstating compensation
benefits shifts to the employee. In order to prevail, the employee must establish by the weight of
the reliable, probative and substantial evidence that he or she has an employment-related
condition, which continued after termination of compensation benefits.4
ANALYSIS
The Office accepted that appellant sustained an employment-related lumbar strain on
April 11, 2002 resulting in temporary total disability. On a prior appeal, the Board determined
that the Office properly terminated appellant’s compensation benefits on June 27, 2005. The
issue is whether appellant met his burden of proof to establish that he continues to experience
residuals or disability due to his April 11, 2002 employment-related injury.
1

Docket No. 07-606 (issued June 21, 2007).

2

Docket No. 08-1741 (issued March 10, 2009).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Anna M. Blaine, 26 ECAB 351, 35354 (1975). See Fred Foster, 1 ECAB 127 (1948).
4

I.J., id; Gary R. Sieber, 46 ECAB 215 (1994). See Wentworth M. Murray, 7 ECAB 570 (1955).

2

Appellant submitted September 26, 2006, February 20, 2007 and February 3, 2009
medical reports from Dr. Reeg. The Board, in the March 10, 2009 decision, previously evaluated
the September 26, 2006 and February 20, 2007 medical reports and found that they did not
establish any residuals from the employment injury. Therefore, the only new evidence is the
February 3, 2009 medical report. There, Dr. Reeg stated that he was following appellant’s low
back condition. He diagnosed polymyositis and AVN. Dr. Reeg did not provide any opinion as
to the cause of the polymyositis or AVN or opine as to whether these conditions were related to
appellant’s accepted lumbar strain. As he did not provide an opinion addressing whether
appellant continued to experience residuals or disability from his employment-related condition,
his report is insufficient to establish appellant’s claim.5
CONCLUSION
The Board finds that appellant did not establish that he continues to experience any
residuals or disability due to his employment-related condition.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

See I.R., 61 ECAB ___ (Docket No. 09-1229, issued February 24, 2010); Manuel Gill, 52 ECAB 282 (2001).

3

